Exhibit 10.1

 

VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC.

2004 MANAGEMENT INCENTIVE PLAN

 

I. General Purpose of Plan

 

The Varian Semiconductor Equipment Associates, Inc. 2004 Management Incentive
Plan is designed to assist the Corporation and its Subsidiaries in attracting,
retaining and providing incentives to Eligible Employees and to promote the
identification of their interests with those of the Corporation’s shareholders
by providing for the payment of Incentive Awards subject to the achievement of
specified Performance Goals.

 

II. Definitions

 

Terms not otherwise defined herein shall have the following meanings:

 

A. “Award Period” means the fiscal year of the Corporation, except to the extent
the Committee determines otherwise.

 

B. “Base Salary” means as to any Award Period, the Participant’s annualized
salary on the last day of the Award Period. Such Base salary shall be before
both (a) deductions for taxes or benefits, and (b) deferrals of compensation
pursuant to Corporation-sponsored plans.

 

C. “Board” means the Board of Directors of the Corporation.

 

D. “Committee” means the committee appointed by the Board to establish and
administer the Plan as provided herein. Unless otherwise determined by the
Board, the Compensation Committee of the Board shall be the Committee.

 

E. “Corporation” means Varian Semiconductor Equipment Associates, Inc., a
Delaware corporation, and its successors and assigns and any corporation which
shall acquire substantially all of its assets.

 

F. “Eligible Employee” means an employee described in Section IV hereof.

 

G. “Incentive Award” means an award payable to a Participant for an Award
Period.

 

H. “Participant” means any Eligible Employee who has been selected to
participate in the Plan for an Award Period.

 

I. “Performance Goals” means the goal(s) determined by the Committee, in its
sole discretion, to be applicable to a Participant eligible for an Incentive
Award during an Award Period, and which, for any Award Period, may be selected
from, but not limited to, (a) earnings per share, (b) return on average equity
in relation to a peer group (the “Peer Group”) of companies designated by the
Committee, (c) return on average assets in relation to the Peer Group, or (d)
such other performance goals as may be established by the Committee which may be
based on earnings, earnings growth, earnings before interest, taxes,
depreciation and amortization (EBITDA), operating income, operating margins,
revenues, expenses, stock price,



--------------------------------------------------------------------------------

market share, charge-offs, reductions in non-performing assets, regulatory
compliance, satisfactory internal or external audits, improvement of financial
ratings, achievement of balance sheet or income statement objectives, net cash
provided from continuing operations, stock price appreciation, total shareholder
return, cost control, strategic initiatives, market share, pre-tax or after-tax
income, or any other objective goals established by the Committee, and may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. Such performance goals
may be particular to a Participant or the division, department, branch, line of
business, Subsidiary or other unit in which the Participant works, or may be
based on the performance of the Corporation generally, and may cover such period
as may be specified by the Committee. Such Performance Goals may be applied by
excluding the impact of charges for restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring items, and the
cumulative effects of accounting changes, each as defined by generally accepted
accounting principles.

 

J. “Plan” means the Varian Semiconductor Equipment Associates, Inc. 2004
Management Incentive Plan as set forth herein and as hereafter amended from time
to time.

 

K. “Subsidiary” means a corporation of which at least 50% of the total combined
voting power of all classes of stock is owned by the Corporation, either
directly or through one or more other Subsidiaries.

 

III. Administration

 

The Plan shall be administered by the Committee. The Committee shall have
plenary authority, in its discretion, to determine the terms of all Incentive
Awards, including, without limitation, the Eligible Employees to whom, and the
time or times at which, Incentive Awards are made, the Award Period to which
each Incentive Award shall relate, the actual dollar amount to be paid pursuant
to an Incentive Award, the Performance Goals to which payment of Incentive
Awards will be subject, and when payments pursuant to Incentive Awards shall be
made (which payments shall, without limitation, be made within 120 days after
the end of an Award Period, subject to an election of deferral pursuant to
Section V(G)). In making such determinations, the Committee may take into
account the nature of the services rendered by the respective Eligible
Employees, their present and potential contributions to the success of the
Corporation and its Subsidiaries, and such other factors as the Committee in its
discretion shall deem relevant. Subject to the express provisions of the Plan,
the Committee shall have plenary authority to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to it and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
The determinations of the Committee pursuant to its authority under the Plan
shall be conclusive and binding.

 

IV. Eligibility

 

Incentive Awards for any Award Period may be granted only to officers of the
Corporation or a Subsidiary selected by the Committee in its sole discretion.



--------------------------------------------------------------------------------

V. Incentive Share Awards; Terms of Awards; Payment

 

A. The Committee shall, in its sole discretion, determine which Eligible
Employees shall receive Incentive Awards. For each Award Period with respect to
which the Committee determines to make Incentive Awards, the Committee may by
resolution establish one or more Performance Goals applicable to such Incentive
Awards and the other terms and conditions of the Incentive Awards. Such
Performance Goals and other terms and conditions shall be established by the
Committee in its sole discretion.

 

B. After the end of each Award Period for which the Committee has granted
Incentive Awards, the Committee shall determine the extent to which the
Performance Goals established by the Committee for the Award Period have been
achieved and shall authorize the Corporation to make Incentive Award payments to
Participants in accordance with the terms of the Incentive Awards. In no event
shall the amount paid to a Participant in accordance with the terms of an
Incentive Award, by reason of Performance Goal achievement, exceed, for any
Award Period, the lesser of (i) $3,000,000 or (ii) 300% of the Participant’s
Base Salary for such Award Period. Unless otherwise determined by the Committee,
no Incentive Award payments shall be made to a Participant unless the
Participant is employed by the Corporation or a Subsidiary as of the last day of
the Award Period.

 

C. The Committee may at any time, in its sole discretion, cancel an Incentive
Award or increase, eliminate or reduce the amount payable pursuant to the terms
of an Incentive Award without the consent of a Participant.

 

D. Incentive Award payments shall be subject to applicable federal, state and
local withholding taxes and other applicable withholding in accordance with the
Corporation’s payroll practices as from time-to-time in effect.

 

E. The Committee shall have the power to impose such other restrictions on
Incentive Awards as it may deem necessary or appropriate.

 

F. All obligations of the Corporation under the Plan, with respect to Incentive
Awards granted hereunder, shall be binding on any successor to the Corporation;
and in the event of any acquisition, consolidation, merger or similar event
involving substantially all of the business or assets of the Corporation, a pro
rata portion of Incentive Awards shall be paid to Participants based on the
attainment of the applicable Performance Goals for such Incentive Awards for the
portion of the applicable Award Period that has elapsed prior to such
acquisition, consolidation, merger or similar event.

 

G. The Committee, in its sole discretion, may permit a Participant to defer
receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.



--------------------------------------------------------------------------------

VI. Transferability

 

Incentive Awards shall not be subject to the claims of creditors and may not be
assigned, alienated, transferred or encumbered in any way other than by will or
pursuant to the laws of descent and distribution.

 

VII. Termination or Amendment

 

The Committee may amend, modify or terminate the Plan in any respect at any time
without the consent of Participants, provided that except as provided in Section
V(C), no amendment or termination of the Plan after the end of an Award Period
may adversely affect the rights of Participants with respect to their Incentive
Awards for that Award Period.

 

VIII. Effective Date; Term of the Plan

 

The Plan shall be effective as of October 4, 2003 and shall remain in existence
until it is terminated pursuant to Section VII. No Incentive Awards may be
awarded under the Plan after its termination. Termination of the Plan shall not
affect any Incentive Awards outstanding on the date of termination and such
awards shall continue to be subject to the terms of the Plan notwithstanding its
termination.

 

IX. General Provisions

 

A. The establishment of the Plan shall not confer upon any Eligible Employee any
legal or equitable right against the Corporation or any Subsidiary, except as
expressly provided in the Plan.

 

B. The Plan does not constitute an inducement or consideration for the
employment of any Eligible Employee, nor is it a contract between the
Corporation, or any Subsidiary and any Eligible Employee. Participation in the
Plan shall not give an Eligible Employee any right to be retained in the employ
of the Corporation or any Subsidiary.

 

C. Nothing contained in this Plan shall prevent the Committee from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

D. The Plan shall be governed, construed and administered in accordance with the
laws of the State of Delaware.

 